PETERSON, Judge
(dissenting in part).
I respectfully dissent from the majority’s decision in section III of its opinion answering the certified question in the negative.
Minn.Stat. § 504B.215, subd. 2 (2014) states that the landlord of a single-metered residential building is not prohibited “from apportioning utility service payments among residential units and either including utility costs in a unit’s rent or billing for utility charges separate from rent.” But, under Minn.Stat. § 504B.215, subd. 2a(a)(2) (2014), a landlord who bills for utility charges separately from the rent “must predetermine and put in writing for all leases an equitable method of apportionment and the frequency of billing by the landlord.” When a tenant is billed a fee solely because a landlord chose to apportion utility service payments among residential units and bill for utility charges separately from the rent, that fee is part of the method of apportionment chosen by the landlord; the apportionment is not accomplished without the fee. And if a fee billed as part of the method of apportionment is not equitable, the method of apportionment is not equitable. Therefore, I would answer the certified question in the affirmative and remand to allow the district court to decide whether the methods of apportionment predetermined by the appellant landlords are equitable.